In an action, inter alia, by an attorney to recover the agreed price and reasonable value of services rendered, defendants Eugene Brown, Cameo East Co., Cameo East Corporation and First Merrick Development Corporation appeal from so much of a judgment of the Supreme Court, Nassau County, entered May 21, 1976, as, upon a jury verdict (1) is in favor of the plaintiff and against them on the first two causes of action and (2) dismissed the counterclaim of appellant Brown. Judgment affirmed insofar as appealed from, with costs. On this record there was no abuse of discretion or error of law committed by the Trial Judge either (1) in permitting plaintiff to reopen his case or (2) in the manner in which he responded to the jury’s request to hear additional testimony. Hopkins, Acting P. J., Latham, Damiani and Rabin, JJ., concur.